UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 13, 2007 ETRIALS WORLDWIDE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-50531 20-0308891 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 Aerial Center Parkway, Morrisville, North Carolina 27560 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (919) 653-3400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 13, 2007 etrials Worldwide, Inc. issued a press release that announced operating results for the quarter ended September 30, 2007, approval by its Board of Directors of a stock repurchase plan for up to $1 Million of common stock repurchases and certain other matters. A copy of the press release is set forth as Exhibit 99.1 to this Report and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits Exhibit Description 99.1 Press Release dated November 13, 2007 announcing operating results for the quarter ended September 30, 2007, approval by its Board of Directors of a stock repurchase plan for up to $1 Million of common stock repurchases and certain other matters. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 13, 2007 etrials Worldwide, Inc. By:/s/ James W. Clark, Jr. Name: James W. Clark, Jr. Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description 99.1 Press Release dated November 13, 2007 announcing operating results for the quarter ended September 30, 2007 approval by its Board of Directors of a stock repurchase plan for up to $1 Million of common stock repurchases and certain other matters. 4
